Case 7:19-cv-05503-VB-PED Document 161 Filed 05/10/21 Page 1of1
Case 7:19-cv-05503-VB-PED Document 160 Filed 05/07/21 Page 1 of 1

LAWRENCE A. GARVEY & ASSOCIATES. P.C.

 

 

 

 

 

 

 

 

 

 

The May 21, 2021, conference will serve as a
317 S. LITTLE TOR ROAD * NEW pre-motion conference.
PHONE (845) 63
- Kune www.LAGLawl The Clerk is instructed to terminate the letter-
awrence A. Garve *
Donald §. Tracy, Of Counsel** motions. (Docs. ##157, 159, 160).
Brittany C. Cordero***
Joseph Reiter**** SO ORDERED:
*Admitted NY, CT, USDCT, SDNY and EDNY ,
**Admitted NY, SDNY and EDNY : ,
+*# Admitted NY, NJ, SDNY and EDNY
*#0¢ Admitted NY, MA, SDNY and EDNY Vid Mu
VIA ECF — a Vincent L. Briccetti, U.S.D.J. May 10, 2021
Honorable Vincent L. Briccetti
United States District Court, Southern District of New York May 7, 2021 —
Federal Building and United States Courthouse Serre SRN
300 Quarropas St., Courtroom 620 jot SDNY |
White Plains, New York 10601-4150 | DOCUMENT {
| WLECERONICAY. 0 i.L30E |)
Re: Victoria Malone v. Town of Clarkstown, et al. NOC A '

Docket Case No.: 7:19-cy-05503-VB

Caner eas

=]

 

Dear Judge Briccetti,

 

joann 5] ap(>1

Please be advised that this office represents Defendant Frank DiZenzo in the above-referenced matter. Pursuant to
this Court’s directive, our office respectfully submits this pre-motion letter in anticipation of Mr. DiZenzo’s filing of a
partial motion for summary judgment and prior to this Court’s scheduling of a pre-motion conference concerning same.

In the interest of judicial economy and in preserving the Court’s time and our client’s resources, it is our client’s
intention to join in the partial motion for summary judgment, in part, filed on behalf of the Town of Clarkstown (the
“Town”) for the reasons set forth in the Town’s May 7, 2021 pre-motion letter.

By way of this action, Plaintiff asserted five (5) causes of action against Mr. DiZenzo individually, to wit: (1)
Gender Discrimination under 42 USC §1983; (2) Gender Discrimination under New York Human Rights Law; (3)
Retaliation under New York State Human Rights Law; (4) Intentional Infliction of Emotional Distress; and (5) Retaliation
by Witness Deterrence/Intimidation under 42 USC §1985(2). Mr. DiZenzo intends to move for summary judgment (along
with the Town) on the above causes of action (3, 4 and 5) concerning retaliation, witness deterrence/intimidation and
intentional infliction of emotional distress under the same basis explained in the Town’s pre-motion letter.

While Mr. DiZenzo wholly agrees with the Town’s position as set forth, Mr. DiZenzo reserves and requests the
right to provide a supplemental addendum to the Town’s motion for summary judgment to address facts necessary to
adequately support Mr. DiZenzo’s individual position under such motion and to raise additional arguments should same
arise prior to its submission.

Respectfully submitted,

/s/Lawrence Garvey
Lawrence A. Garvey, Esq.
cc: All Counsel via ECF

 
